   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 1 of 24

Trials@uspto.gov                                                 Paper 9
571-272-7822                                   Entered: January 14, 2019




       UNITED STATES PATENT AND TRADEMARK OFFICE
                       ____________

        BEFORE THE PATENT TRIAL AND APPEAL BOARD
                       ____________

                          INFINERA CORP.,
                              Petitioner,

                                   v.

              CORE OPTICAL TECHNOLOGIES, LLC,
                        Patent Owner.
                        ____________

                         Case IPR2018-01259
                         Patent 6,782,211 B1
                           ____________


Before KEN B. BARRETT, PATRICK M. BOUCHER, and
MATTHEW J. McNEILL, Administrative Patent Judges.

BARRETT, Administrative Patent Judge.



                              DECISION
               Denying Institution of Inter Partes Review
                            35 U.S.C. § 314
    Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 2 of 24

IPR2018-01259
Patent 6,782,211 B1

                           I.     INTRODUCTION
                          A. Background and Summary
      Infinera Corporation (“Petitioner”) filed a Petition requesting inter
partes review of U.S. Patent No. 6,782,211 B1 (“the ’211 patent,”
Ex. 1001). Paper 2 (“Pet.”). The Petition challenges the patentability of
claims 15–18, 23, 25, 30, 32, 33, 35, and 37 of the ’211 patent. Core Optical
Technologies, LLC (“Patent Owner”)1 filed a Preliminary Response to the
Petition. Paper 8 (“Prelim. Resp.”).
      An inter partes review may not be instituted “unless . . . the
information presented in the petition . . . shows that there is a reasonable
likelihood that the petitioner would prevail with respect to at least 1 of the
claims challenged in the petition.” 35 U.S.C. § 314(a). Having considered
the arguments and evidence presented by Petitioner and Patent Owner, we
determine that Petitioner has not demonstrated a reasonable likelihood that it
would prevail in establishing the unpatentability of the challenged claims of
the ’211 patent. We do not institute an inter partes review and the Petition
is denied.

                                B. Related Proceedings
      One or both parties identify, as matters involving or related to the
’211 patent, Core Optical Techs., LLC v. Infinera Corp., No. 8:17-cv-00548-
AG-JPR (C.D. Cal.), Core Optical Techs., LLC v. Fujitsu Network
Commc’ns, Inc., No. 8:16-cv-00437-AG-JPR (C.D. Cal.), and Core Optical




1
  Petitioner identifies Infinera Corporation as the real party-in-interest.
Pet. 82. Patent Owner identifies Core Optical Technologies, LLC as the
real-party-in-interest. Paper 4.
                                        2
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 3 of 24

IPR2018-01259
Patent 6,782,211 B1

Techs., LLC v. Ciena Corp., No. 8:12-cv-01872-AG-JPR (C.D. Cal.), and
Patent Trial and Appeal Board case Fujitsu Network Commc’ns, Inc. v. Core
Optical Techs., LLC, IPR2016-01618. Pet. 83, Paper 4.

                                C. The ’211 Patent
      The ’211 patent describes a cross-polarization interference canceler
(“XPIC”) that enables reconstruction of two optical signals transmitted with
generally orthogonal polarization states in the same frequency band.
Ex. 1001, 3:10–18. During propagation through an optical fiber, the
orthogonality of two optical signal fields is lost to some extent, resulting in
cross polarization interference (“XPI”) at the receiver. Id. at 2:43–48. The
XPIC mitigates dispersion effects and loss of optical field orthogonality
incurred during propagation through the optical fiber. Id. at 1:12–19.
Figure 3 of the ’211 patent is reproduced below:




Figure 3 is an illustrative embodiment of a device utilizing an optical XPIC.
Id. at 7:1–2. Transmitting device 200 produces two modulated optical
signals with orthogonally polarized electric fields that are transmitted over
optical fiber 235 to receiving device 300. See id. at 4:56–66, 5:18–21. The
optical system is modeled mathematically using matrices. See id. at 5:39–
7:57. Receiving device 300 includes polarization beam splitter 310 and



                                       3
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 4 of 24

IPR2018-01259
Patent 6,782,211 B1

optical XPIC 320. Id. at 7:2–5. Polarization beam splitter 310 separates the
received optical signals into its two components, which are processed by
XPIC 320. Id. at 7:5–9. XPIC 320 may be a diagonalizer that diagonalizes
the overall link transmission matrix to eliminate XPI and dispersion effects.
See id. at 7:58–8:57.
      The ’211 patent describes additional exemplary embodiments in
which the XPIC is implemented optically or electrically. See id. at Figs. 5,
6, 9, 4:32–34, 4:45–51. Additionally, the ’211 patent describes that the
XPIC may provide a minimum mean square error (MMSE) solution, rather
than act as a diagonalizer. See id. at 16:21–27.

                              D. Illustrative Claim
      Of the challenged claims of the ’211 patent, claims 15, 30, 33, 35,
and 37 are independent claims. Claim 15, reproduced below, is illustrative:
      15. Implemented to receive an incoming optical signal, a
      receiving device comprising:
            a first polarization beam splitter to separate a received
      optical signal field of the incoming optical signal into
      orthogonally polarized components; and
             a cross polarization interference canceler following the
      first polarization beam splitter, the cross polarization
      interference canceler comprises a plurality of outputs and a
      plurality of elements each supporting a transfer function, each
      output of the plurality of outputs being the sum of at least two
      element outputs.
Ex. 1001, 24:63–25:6.




                                      4
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 5 of 24

IPR2018-01259
Patent 6,782,211 B1

                                  E. Evidence
      Petitioner relies on the following prior art references:
 Reference                                                                   Exhibit
                                                                             No.
 R. Cusani et al., An Efficient Multilevel Coherent Optical System: M-       Ex. 1006
 4Q-QAM, 10 J. LIGHTWAVE TECH. 777–786 (1992) (“Cusani 1992”)
 R. Cusani et al., A Novel Procedure for Jones’ Parameters Estimation        Ex. 1007
 for M-4QAM Optical Systems, 8 EUR. TRANS. ON
 TELECOMMUNICATIONS (ETT) 191–200 (1997) (“Cusani 1997”)
 G.J. Foschini, US 4,631,734, issued Dec. 23, 1986 (“Foschini”)              Ex. 1008
 M. Kavehrad, Performance of Cross-Polarized M-ary QAM Signals               Ex. 1009
 Over Nondispersive Fading Channels, 63 AT&T BELL LAB. TECH. J.
 499–521 (1984) (“Kavehrad”)
 S.T. Hsieh et al., A Comparison of Three-Diagonalizers, Adaptive            Ex. 1010
 Crosstalk Cancellers, in Dual-Polarized M-QAM Systems, 39 IEEE
 TRANSACTIONS ON COMMUNICATIONS 390–393 (1991) (“Hsieh”)
 L.D. Tzeng et al., Polarisation-Insensitive Coherent Receiver Using a       Ex. 1022
 Double Balanced Optical Hybrid System, 23 ELECTRONIC LETTERS,
 1195–1196 (1987) (“Tzeng”)

      Petitioner also relies on the Declaration of Dr. Niel Ransom, dated
June 14, 2018, (Ex. 1004) in support of its arguments and Patent Owner
relies on several declarations in support of its arguments, including: the
Declaration of Dr. Russell A. Chipman, dated August 8, 2016, (Ex. 2005);
the Declaration of Dr. Joseph M. Kahn, dated December 15, 2016,
(Ex. 2011); the Declaration of Dr. Joseph M. Kahn, dated October 16, 2018,
(Ex. 2013); and the Declaration of Roberto Cusani, dated October 17, 2018,
(Ex. 2017). The parties rely on other exhibits as discussed below.




                                       5
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 6 of 24

IPR2018-01259
Patent 6,782,211 B1

                    F. Asserted Grounds of Unpatentability
      Petitioner asserts the following grounds of unpatentability (Pet. ii–v
(Table of Contents):
 References                                      Basis           Claims
 Cusani 1992, Cusani 1997, and Kavehrad        § 103(a)    15, 23, 30, and 32
 Cusani 1992, Cusani 1997, and Foschini        § 103(a)    15, 25, 30, and 33
 Cusani 1992, Cusani 1997, Foschini, and       § 103(a)          16–18
 Tzeng
 Cusani 1992, Cusani 1997, and Hsieh           § 103(a)         35 and 37

                             II.   ANALYSIS
                    A. The Level of Ordinary Skill in the Art
      Petitioner’s declarant, Dr. Ransom, opines that:
             A person of ordinary skill in the art related to the ’211
      patent at the time of the earliest claimed filing date of the ’211
      patent would have at least a master’s degree in electrical
      engineering or physics, or an equivalent field, and at least two
      years of professional or research experience in the field of optical
      communications systems. Additional graduate education could
      substitute for professional experience, or significant experience
      in the field of optical communications systems could substitute
      for formal education.
Ex. 1004 ¶ 110; see Pet. 6. Patent Owner relies on the testimony of
Dr. Chipman, who similarly opines that the person of ordinary skill would
have a master’s degree and “at least 2 to 5 years of experience working as an
engineer (or equivalent experience such as Ph.D. level work or research) in
the optical communications field with substantial amount of that experience
focused on fiber optic signal processing.” Ex. 2005 ¶ 27; see PO Prelim.
Resp. 11 (citing Ex. 2005 ¶¶ 24–37).



                                       6
    Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 7 of 24

IPR2018-01259
Patent 6,782,211 B1

      We discern no material difference between the two experts’
definitions. For purposes of this decision, we apply Dr. Ransom’s
description of the person of ordinary skill in the art.

                              B. Claim Construction
      Typically, in an inter partes review, claim terms in an unexpired
patent are given their broadest reasonable construction in light of the
specification of the patent in which they appear. 37 C.F.R. § 42.100(b)
(2018)2; see also Cuozzo Speed Techs. LLC v. Lee, 136 S. Ct. 2131, 2144–46
(2016). Under the broadest reasonable construction standard, claim terms
are given their ordinary and customary meaning, as would be understood by
one of ordinary skill in the art in the context of the entire patent disclosure.
In re Translogic Tech., Inc., 504 F.3d 1249, 1257 (Fed. Cir. 2007).
      However, “[a] party may request [in the form of a motion] a district
court-type claim construction approach to be applied if a party certifies that
the involved patent will expire within 18 months from the entry of the
Notice of Filing Date Accorded to Petition.” 37 C.F.R. § 42.100(b). In this
proceeding, Patent Owner filed such a motion certifying that the ’211 patent
will expire within 18 months from the entry of the Notice of Filing
Date Accorded to Petition, and specifically on November 4, 2019, and
requesting a district court-type claim construction. Paper 5. Petitioner did
not oppose Patent Owner’s motion, and we granted the unopposed motion.



2
  A recent amendment to this rule does not apply here because the Petition
was filed before November 13, 2018. See “Changes to the Claim
Construction Standard for Interpreting Claims in Trial Proceedings Before
the Patent Trial and Appeal Board,” 83 Fed. Reg. 51340, 51340 (Oct. 11,
2018) (“DATES”).
                                        7
    Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 8 of 24

IPR2018-01259
Patent 6,782,211 B1

Paper 7; see Prelim. Resp. 11. In applying a district court-type construction,
we construe a “claim in accordance with the ordinary and customary
meaning of such claim as understood by one of ordinary skill in the art and
the prosecution history pertaining to the patent.” “Changes to the Claim
Construction Standard for Interpreting Claims in Trial Proceedings Before
the Patent Trial and Appeal Board,” 83 Fed. Reg. 51340, 51343 (Oct. 11,
2018) (citing Phillips v. AWH Corp., 415 F.3d 1303, 1312–13 (Fed.
Cir. 2005) (en banc). The Federal Circuit recently explained that “[i]n many
cases, the claim construction will be the same under the Phillips and BRI
[broadest reasonable interpretation] standards.” In re CSB-Sys. Int’l, Inc.,
832 F.3d 1335, 1341 (Fed. Cir. 2016).
      The ’211 patent has been the subject of at least three claim
construction decisions in some of the related proceedings identified above.
Those decisions were rendered, chronologically, in the Ciena District Court
litigation (Ex. 1019), the Fujitsu IPR (Ex. 2001), and, most recently, the
parallel, co-pending Infinera District Court litigation (Ex. 1018). See
Prelim. Resp. 3–5; Pet. 18–20.
      Petitioner lists the District Court’s constructions in the co-pending
litigation, but does not propose that we adopt those constructions. Pet. 18–
20.3 Rather, Petitioner implies that the Court’s constructions are different
than Petitioner’s applied constructions here. See, e.g., id. at 20 n.2 (referring
to the situation “[s]hould the Board adopt the District Court’s constructions”
presumably as opposed to Petitioner’s BRI position). Petitioner proposes an


3
  Unless indicated otherwise, our references to the “District Court” pertain to
the current, parallel litigation in the Infinera case, as opposed to the earlier
Ciena or Fujitsu District Court cases.
                                       8
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 9 of 24

IPR2018-01259
Patent 6,782,211 B1

explicit claim construction only for the phrase “cross polarization
interference” (“XPI”), and contends that, “[f]or the remaining terms in the
Challenged Claims, including those [construed by the District Court], no
specific construction is necessary under the BRI.” Id. at 20.
      Patent Owner argues that Petitioner has failed to comply with 37 CFR
§ 42.104(b)(3) and (4), the rule provisions requiring a petition to contain an
explanation as to how the challenged claim should be construed and how the
claim so-construed is unpatentable. Prelim. Resp. 57–59; see id. at 4
(asserting that Petitioner has shifted the burden to the Board). For the
reasons that follow, we agree.
                    Cross Polarization Interference (XPI)
      As for the phrase “cross polarization interference” or “XPI,”
Petitioner proposes a construction broader than that arrived at by the Board
under BRI in the previous IPR and by the District Court under Phillips.
Those previous constructions consistently construed the subject interference
as involving the loss of orthogonality. Ex. 2001, 7 (Board); Ex. 1018, 11–12
(the District Court noting that the Board’s conclusion that XPI “should be
understood more narrowly as crosstalk resulting from the loss of
orthogonality” “is consistent with the Court's review of the record.”).
Petitioner asserts here, as it did unsuccessfully before the District Court, that
XPI should be construed to broadly involve “one or more of loss of
orthogonality of the two optical signals, differential phase retardation,
polarization dependent loss, rotation of the signals, etc.” Pet. 21; see
Ex. 1018, 8, 10–11 (Infinera’s proposed broad construction before the
District Court and the rejection thereof). Because, for the reasons discussed
below, the Petition is otherwise flawed, we need not decide whether


                                        9
    Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 10 of 24

IPR2018-01259
Patent 6,782,211 B1

Petitioner prevails in this latest attempt to obtain a broader construction of
XPI.
              Cross Polarization Interference Canceller (XPIC)
       The phrase “cross polarization interference canceller,” or “XPIC,”
appears in most of the challenged independent claims, 4 and, therefore, its
meaning is implicated in Petitioner’s arguments as to why the challenged
claims allegedly are unpatentable. The phrase has been construed at least
three times prior, listed chronologically as follows.
       1) In the Ciena District Court litigation:
       circuitry, optical components, and/or software to reconstruct two
       signals that were optically transmitted with generally orthogonal
       polarization states.
Ex. 1019, 16 (adopting Plaintiff/Patent Owner’s proposal) (emphasis added).
       2) In the prior (Fujitsu) IPR:
       circuitry, optical components, and/or software to reconstruct two
       signals, which were transmitted with generally orthogonal
       polarization states, to mitigate XPI.
Ex. 2001, 8 (adopting much of Patent Owner’s proposal but declining the
request to include the “optically” term) (emphasis added).
       3) In the co-pending Infinera District Court litigation:
       Function: canceling cross polarization interference
       Structure: the following embodiments and equivalents thereof:
             1. An algorithm consistent with Figures 4A, 4B, 10A, or
                10B, which satisfies Equations C.6, E.52, or E.76



4
 Challenged independent method claim 33 recites “mitigating cross
polarization interference” but does not explicitly recite the word “canceler.”
Challenged independent method claim 37 recites a “diagonalizer cross
polarization interference cancellation network” rather than an XPIC.
                                        10
    Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 11 of 24

IPR2018-01259
Patent 6,782,211 B1

                (’211 Patent at 4:21–22; 7:60–8:32; 8:16–32; 9:1-6;
                18:30–31; 21:48–60; 23:28–46);
             2. Four independent optical, microwave, independent
                baseband analog electronic, or baseband digital
                electronic filters (as shown in Figure 4A, 4B, 10A, and
                10B) having transfer functions wij(ω) or Wij satisfying
                Equation C.6 with/without frequency dependence (ω)
                (’211 Patent at 8:16–32; 8:58–67; 9:1–6; 10:30–33;
                23:28–46);
             3. Four independent complex elements (as shown in
                Figure 4B) having transfer functions wij satisfying
                Equation C.6, without frequency dependence (ω) ('211
                Patent at 8:16–32; 9:1–6); and
             4. Four independent complex elements (as shown in
                Figure 4B) having transfer functions wij satisfying
                Equation E.52 or E.76 (’211 Patent at 8:58–67; 10:30–
                33; 16:34–36; 18:30–31; 21:48–60; 23:11–12).
Ex. 1018, 16–17 (construing the phrase as a means-plus-function limitation
as requested by Defendant/Petitioner along with additional corresponding
structure identified by Plaintiff/Patent Owner).
       It is Petitioner that advocated for and obtained in the District Court a
construction of XPIC as a means-plus-function limitation governed by 35
U.S.C. § 112 ¶ 6.5 Ex. 1018, 13–17; see id. at 16–17 (the Court adding to
Infinera’s “too narrow” proposed construction additional embodiment(s) as
corresponding structure under § 112 ¶ 6). Before us, Petitioner declines to
advocate for that means-plus-function construction but, as mentioned,
maintains, for XPIC, that “no specific construction is necessary under the




5
 The District Court similarly determined that “diagonalizer cross
polarization interference cancellation network” of claim 37 is a means-plus-
function limitation. Ex. 1018, 18–19.
                                       11
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 12 of 24

IPR2018-01259
Patent 6,782,211 B1

BRI.” Pet. 20 (footnote 2 omitted). Petitioner, however, also does not reject
the Court’s means-plus-function construction, asserting that:
             Should the Board adopt the District Court’s constructions,
      the prior art cited in this Petition would nevertheless render the
      challenged claims unpatentable for the reasons set forth below.
      Petitioner has included in its grounds for review sufficient
      citation to prior art references that teach the claim limitations
      regardless of the final claim construction adopted by the Board.
Id. at 20 n.2; see also id. at 39 n.5 (“In addition, should the Board also adopt
the district court’s means-plus-function construction for XPIC, the
Cusani 1992-Cusani 1997-Kavehrad combination teaches at least an
equivalent to embodiment 2 for each claim in Ground 1.”).
      Patent Owner argues, as it did before the District Court (Ex. 1018,
13), that XPIC is not a means-plus-function limitation, and Patent Owner
presents to us the argument that the District Court’s construction is
erroneous. Prelim. Resp. 26. In contrast to Petitioner’s position, Patent
Owner offers a lengthy discussion of the purported meaning of XPIC. See
id. at 26–32. Thus, we have before us a claim construction from the District
Court that the Patent Owner asserts is erroneous but that Petitioner
acknowledges could be adopted by the Board in analyzing Petitioner’s
challenges.
      In addition to the three above-listed constructions, Petitioner’s
patentability arguments suggest two more implied proposed constructions
for XPIC, notwithstanding Petitioner’s position that XPIC needs no
“specific” construction (Pet. 20). The implied constructions are based on the
possible interpretations of “cross polarization interference” as discussed
above. For example, Petitioner argues that an XPIC is taught by the
combination of two Cusani references if XPI is broadly interpreted to

                                       12
    Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 13 of 24

IPR2018-01259
Patent 6,782,211 B1

encompass rotation-based interference or, if XPI is construed to involve
interference due to loss of orthogonality, “Kavehrad directly addresses
correction of the loss of mutual orthogonality.” Id. at 35, 39. Thus,
Petitioner may be implying that an XPIC is either 1) any structure that
corrects rotation-based interference, or 2) any structure that “addresses
correction of the loss of mutual orthogonality.” See id. at 39. However, as
mentioned, Petitioner has declined to set forth explicitly such a construction
for XPIC in the Petition.
       A petition for an inter partes review must identify how each
challenged claim is to be construed and how the construed claim is
unpatentable. 37 C.F.R. § 42.104(b)(3), (4). Additionally, where a claim
contains a means-plus-function limitation, “the construction of the claim
must identify the specific portions of the specification that describe the
structure, material, or acts corresponding to each claimed function.” 37
C.F.R. § 42.104(b)(3).
       This is not the first time that the ’211 patent has been before a
tribunal. It cannot be said that Petitioner is unaware of the important claim
construction matters that go to the heart of dispositive patentability issues.
Petitioner, on the facts of this case, 6 has failed to identify adequately its
proposed construction applicable to its patentability challenges. Further,
Petitioner cannot avoid its duty to comply with Rule 104(b)(3) by merely


6
 We do not purport to establish a standard applicable for all cases. In
certain situations, it may be acceptable, for example, for a petitioner to
advance arguments under alternative claim constructions or to argue that an
explicit construction is not necessary because a clearly and unambiguously
articulated combination of teachings renders unpatentable a claim under the
possible constructions. Those exemplary situations are not present here.
                                        13
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 14 of 24

IPR2018-01259
Patent 6,782,211 B1

inviting us to apply a means-plus-function interpretation rather than
affirmatively advocating (in this forum) the application thereof. Petitioner
has neither taken a definitive position nor provided complete briefing, and
we decline to assume Petitioner’s task of fully analyzing the claim
construction for XPIC. Petitioner’s failure in this regard is reason enough to
deny the petition.

   C. The Articulation of a Proposed Combination of References’ Teachings
      Petitioner alleges that claims 15, 23, 30, and 32 of the ’211 patent
would have been obvious over Cusani 1992, Cusani 1997, and Kavehrad.
See Pet. 26–52. We begin by discussing Petitioner’s challenge to
independent apparatus claim 15, which recites a receiving device comprising
a polarization beam splitter and a cross polarization interference canceler.
Ex. 1001, 24:63–25:6.
      Cusani 1992 describes a coherent multilevel optical transmission
system. Ex. 1006, 4. Petitioner contends that “Cusani 1992 discloses the
core elements of the claimed receiving device” by disclosing the separation
of two orthogonal component signals and routing those signals through a
canceller. Pet. 26. The combination of Cusani 1992 and Kavehrad was
asserted in the prior IPR, and institution was denied because the petitioner
had not established that the Jones matrix of Cusani 1992 corrects for a loss
of orthogonality (XPI, as-construed in that IPR) and therefore the petitioner
had not established that the reference discloses the claimed XPIC.
Ex. 2001, 12. Institution also was denied because the petitioner had not
explained sufficiently why a person would have combined the references’
teachings. Id. at 13–14.



                                      14
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 15 of 24

IPR2018-01259
Patent 6,782,211 B1

      In this case, Petitioner relies also on Cusani 1997 (Ex. 1007), asserting
that Cusani 1997 builds on the teachings of and cites to Cusani 1992 and that
Cusani 1997 describes cross-polarization interference as a basic problem.
Pet. 28. Petitioner describes, as a material difference between the
references, how the “Jones matrix estimator” calculates its coefficients. Id.
at 29. Petitioner provides the following to depict the combination of the two
Cusani references.




Pet. 30 (citing Ex. 1004 ¶ 150). The above figure depicts an annotated
combination of, on the left, the optical front end of Cusani 1992 (Ex. 1006, 7
(Fig. 3)) and, on the right, the polarization control system of Cusani 1997
(Ex. 1007, 5 (Fig. 1)), which Petitioner labels as an XPIC. Petitioner
contends that this two reference combination corrects for rotation-based
interference, but not for loss of orthogonality. See Pet. 39.
      Petitioner further contends that Kavehrad has an XPIC that corrects
for loss of orthogonality and proposes “[i]ncorporating Kavehrad’s XPIC . . .
into the Cusani 1992 and Cusani 1997 system.” Id. at 30 (section heading
with emphasis omitted). Petitioner asserts that “a combination of Kavehrad



                                      15
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 16 of 24

IPR2018-01259
Patent 6,782,211 B1

with the teachings of the Cusani references, and specifically with the front
end of the receiver described in Cusani 1992, would be depicted as follows:”




Pet. 34 (citing Ex. 1004 ¶ 156). The above figure depicts an annotated
combination of, on the left, the optical front end of Cusani 1992 (Ex. 1006, 7
(Fig. 3)) and, on the right, the adaptive Least-Mean-Square (LMS) baseband
canceler of Kavehrad (Ex. 1009, 9–10 (Fig. 1)), which Petitioner contends is
an XPIC (see Pet. 31).
      Petitioner, in addressing the challenged claims, breaks up for analysis,
certain limitations into small phrases which are then addressed in isolation.
This multiplies the possible permutations of proposed combinations and
modifications. For example, independent apparatus claim 15, as mentioned,
recites two structures—a beam splitter and a XPIC. Petitioner’s analysis
breaks the XPIC limitation into three separate parts (designated 15.b, 15.c,
and 15.d), and then for each part identifies two or three references that
purportedly teach the part of the limitation but Petitioner does not identify
clearly and adequately the specific teaching that is utilized in Petitioner’s

                                       16
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 17 of 24

IPR2018-01259
Patent 6,782,211 B1

proposed overall combination. Pet. 36–45. The number of possible asserted
combinations is further multiplied by the overlay of the multiple potential
claim constructions discussed above. Illustratively, Petitioner provided the
depictions shown above of what appears to be two different two-reference
combinations—one depicting the combination of Cusani 1992 with the
purported XPIC of Cusani 1997, and one depicting the combination of
Cusani 1992 and the purported XPIC of Kavehrad. As a reminder,
Petitioner’s ground is articulated as a three-reference ground. However,
Kavehrad is not included in the first depicted combination and Cusani 1997
appears to be missing from the second depicted combination. For part 15.b
of the XPIC limitation, Petitioner utilizes the different combinations in an
effort to address different possible constructions for the XPIC term. See
Pet. 39. Not stopping there, Petitioner includes a footnote making the
conclusory assertion, without supporting citation, that “should the Board
also adopt the district court’s means-plus-function construction for XPIC,
the Cusani 1992-Cusani 1997-Kavehrad combination teaches at least an
equivalent to embodiment 2 for each claim in Ground 1.” Id. at 39 n.5.
      A key issue in this case is whether the use of the claimed XPIC in an
optical system would have been obvious. In order to even begin that
analysis, we must understand which elements Petitioner proposes to
combine and how those are proposed to be combined. In other words,
Petitioner must clearly identify the proposed configuration of its challenge.
As mentioned, Petitioner breaks the XPIC limitation of claim 15 into three
parts. For part 15.c—reciting “the cross polarization interference canceler
comprises a plurality of outputs and a plurality of elements each supporting
a transfer function”—Petitioner identifies teachings in each of Cusani 1992,


                                      17
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 18 of 24

IPR2018-01259
Patent 6,782,211 B1

Cusani 1997, and Kavehrad. See Pet. 42–45. This does not allow us to
understand which specific teachings are being applied in the proposed
combination. Furthermore, the reliance on Cusani 1992 to teach XPIC
matrix elements is confusing because Petitioner’s two depictions above
imply that the canceler of Cusani 1992, and thus its matrix, is not used in the
combination.
      Similarly, for part 15.d—reciting “each output of the plurality of
outputs being the sum of at least two element outputs”—Petitioner asserts
that each of Kavehrad and Cusani 1997 teach addition or summing but
Petitioner does not specify which teaching is used or how it is used in the
proposed combination.
      A patent claim “is not proved obvious merely by demonstrating that
each of its elements was, independently, known in the prior art.” KSR Int’l
Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “Rather, obviousness
requires the additional showing that a person of ordinary skill at the time of
the invention would have selected and combined those prior art elements in
the normal course of research and development to yield the claimed
invention.” Unigene Labs., Inc. v. Apotex, Inc., 655 F.3d 1352, 1360 (Fed.
Cir. 2011).
      Petitioner’s analysis in many places is little more than an assertion
that each particular element of a larger limitation was individually known in
the prior art. Petitioner does not describe adequately a specific proposed
combination of references. Because of this and in light of, at least, the
massive number of possible proposed combinations, Petitioner has failed to
identify adequately how each challenged claim is to be construed and how
the construed claim is unpatentable. 37 C.F.R. § 42.104(b)(3), (4).


                                      18
  Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 19 of 24

IPR2018-01259
Patent 6,782,211 B1

      Petitioner’s positions throughout the remainder of the Petition suffer
from the same or similar defects. See, e.g., Pet. 56–60 (Ground 2: asserting
that Cusani 1992, Cusani 1997, and Foschini each disclose each part of the
XPIC limitation); id. at 64–65 (Ground 3: incorporating by reference the
discussion from the underlying Ground 2); id. at 75 (Ground 4: arguing that
limitation part 35.c is taught by the combination of “Ground 1 Cusani 1992
and Cusani 1997 alone” or, “[s]hould the Board reject Petitioner’s XPI
construction, Hsieh considers and corrects for loss of orthogonality.”). In
Ground 3 (Cuasani 1992-Cusani 1997-Foschini-Tzeng), Petitioner asserts, in
a footnote, yet another possible combination involving the substitution of the
Ground 1 combination as the “base to which Tzeng is combined.” Pet. 65
n.9. As Patent Owner notes (Prelim. Resp. 60), Ground 4 does not include
Kavehrad in the identification of the ground yet Petitioner repeatedly and
confusingly refers to the teachings of Kavehrad in that ground. See Pet. 72–
74.
      Because Petitioner has failed to articulate adequately and specifically
a proposed combination of references’ teachings, Petitioner has not
demonstrated a reasonable likelihood of prevailing in its obviousness
challenges.

      D. Reasoning to Combine the Two Cusani Optical System References
                  with the Radio Frequency System References
      For an obviousness analysis, “it can be important to identify a reason
that would have prompted a person of ordinary skill in the relevant field to
combine the elements in the way the claimed new invention does.” KSR,
550 U.S. at 418. Further, an assertion of obviousness “cannot be sustained
by mere conclusory statements; instead, there must be some articulated


                                     19
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 20 of 24

IPR2018-01259
Patent 6,782,211 B1

reasoning with some rational underpinning to support the legal conclusion of
obviousness.” In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (cited
approvingly in KSR, 550 U.S. at 418). Petitioner has not articulated
adequately a reason why one of ordinary skill in the art would have
combined the references’ teachings to arrive at the claimed subject matter.
      The ’211 patent pertains to cancelling interference incurred during
transmission via optic fiber, including interference in the form of loss of
orthogonality. See Ex. 1001, 1:10–19, 2:43–45. For a teaching of
components addressing a loss of orthogonality, Petitioner relies on
references pertaining to radio frequency (“RF”) communications rather than
optical fiber. Pet. 32 (Ground 1: “techniques from radio frequency
references such as Kavehrad”), 53 (Grounds 2 and 3: “Foschini, like
Kavehrad, discloses an XPIC for use in a dual polarization radio system.”),
74 (Ground 4: “Hsieh’s teaching from a radio frequency (RF) system”)).
      Patent Owner argues that Petitioner has not included an adequate basis
to conclude that a person of ordinary skill in the art of the ’211 patent would
have combined optical components with radio system components, and
refers to the differences in physics between optical fiber communications
and RF communications. Prelim. Resp. 10 (citing Ex. 2013 ¶¶ 12–39), 35–
36. Patent Owner also maintains that Petitioner has failed to demonstrate
that a person of ordinary skill in the art would have had a reasonable
expectation of success for the combination of optical and RF components.
Id. at 35–36. Patent Owner’s declarant, Dr. Kahn, testifies that a person of
ordinary skill in the art at the time of the invention “would have understood
that the physics governing how optical signal polarization is affected by
propagation through an optical fiber (the domain of the Cusani papers) is


                                      20
    Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 21 of 24

IPR2018-01259
Patent 6,782,211 B1

entirely different from the physics governing how radio signal polarization is
affected by propagation through a radio channel,” and elaborates on this
opinion. Ex. 2013 ¶ 18. Patent Owner notes that, in the prior IPR, it argued
and Dr. Kahn testified regarding the obstacles in combining the same radio
references with the receiver structure of Cusani, and argues that this
testimony stands unrebutted by Petitioner. Prelim. Resp. 54 (citing Ex.
2004, 61–67; Ex. 2011 ¶¶ 90–98, 101, 110–113, 115, 124–127, 130).
       We agree that Petitioner has not made a requisite threshold showing to
merit institution of a review. See, e.g., Pet. 27–24 (Ground 1), 53–55
(Ground 2), 64–66 (Ground 3, incorporating by reference the reasoning for
the underlying Ground 2), 72–74 (Ground 4). Petitioner’s reasoning is an
oversimplification and too conclusory to constitute the necessary articulated
reasoning with rational underpinning. See In re Kahn, 441 F.3d 977, 988
(Fed. Cir. 2006).
       Petitioner’s reasoning7 includes the assertion that the references relate
to the same field of endeavor of the ’211 patent, which Petitioner defines
broadly as “communications systems with an emphasis on polarized signals,
and mitigating impairments of modulated signals through a transmission
channel.” Pet. 28 n.4; see also id. at 53 (Ground 2). Even if correct, that
would only support a finding that the references are analogous art, not that
there is a reason to combine the teachings.
       Petitioner maintains that loss of orthogonality was a known issue in
optical systems, and that one of ordinary skill “would have looked to



7
 We have considered all of Petitioner’s reasoning as set forth in the Petition.
Our discussions here are limited to certain examples.
                                       21
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 22 of 24

IPR2018-01259
Patent 6,782,211 B1

additional teachings in order to implement a more robust XPIC to account
for this additional form of interference.” Pet. 31 (citing Ex. 1004 ¶151;
Ex. 1025, 3; Ex. 1032, 3). Petitioner contends that Kavehard utilizes a
matrix similar to “Cusani” and therefore its use in optical systems would
have been a routine design choice in that the use of transmission matrices
was “commonplace.” Id. at 31–32 (citing Ex. 1004 ¶ 153); cf. id. at 54
(similar reasoning to in the context of Foschini, that the references each
disclose cancelation matrices); id. at 55 (“[A] POSITA would have found it
routine and straightforward to implement Cusani’s XPIC using complex
matrix coefficients [of Foschini].”); see Cutsforth, Inc. v. MotivePower, Inc.,
636 F. App’x 575, 578 (Fed. Cir. 2016) (nonprecedential) (“Merely stating
that a particular placement of an element is a design choice does not make it
obvious.”).
      The cited expert testimony repeats this conclusory argument without
elaboration. This argument is little more than an assertion that it was known
to use matrices in signal processing and is an oversimplification. Petitioner
concedes that there is a material difference between how the matrices are
used to calculate coefficients in the two Cusani optical systems. Pet. 28
(“The only material difference between the two [Cusani optical system]
controllers is how the Jones matrix estimator calculates its coefficients.”).
Where there is a material difference even between two closely related optical
systems and where Petitioner does not elaborate adequately regarding the
“design choice” assertion, we are not persuaded that Petitioner has shown a
likelihood of demonstrating that it would have been a routine design choice
or routine and straightforward to use a radio frequency system matrix in an
optical system.


                                      22
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 23 of 24

IPR2018-01259
Patent 6,782,211 B1

      Petitioner further argues that using radio frequency techniques in
optical communications “would have been well understood.” Pet. 32
(citations omitted). In support, Petitioner cites to documents that contain
forms of the words “optical” and “radio” in close proximity. For example,
Petitioner cites, without elaboration, to an optical system patent that states
that a certain type of transmission system was well known in RF
communications. Pet. 32 (citing Ex. 1021, 1:13–17); see id. (arguing that a
combination would have been obvious because of “similarities between
dual-polarization optical and radio transmission” (emphasis added)). This,
again, is an oversimplification as the key issues involve the specific
techniques used to cancel specific types of interference of received signals in
optical systems versus radio frequency systems. Demonstrating obviousness
in this case requires more than a showing that optical and RF systems both
utilize general techniques related to orthogonally polarized signals and had
known interference problems.
      As to the assertion of no unexpected results, one of Petitioner’s
arguments appears to be that the four outputs of the front end of Cusani 1992
are compatible with the two inputs of Kavehrad’s purported XPIC. See
Pet. 32–34. This goes to whether the references devices are physically
combinable but does not persuade us of a likelihood of demonstrating that
the use of a radio frequency matrix in an optical system would yield
predictable interference cancelation results.

                           III.   CONCLUSION
      Petitioner has not demonstrated that there is a reasonable likelihood of
establishing the unpatentability of any of claims 15–18, 23, 25, 30, 32, 33,
35, and 37 of the ’211 patent.

                                       23
   Case 5:21-cv-03075-VKD Document 1-17 Filed 04/27/21 Page 24 of 24

IPR2018-01259
Patent 6,782,211 B1

                               IV.   ORDER
       For the foregoing reasons, it is
       ORDERED that the Petition is denied as to the challenged claims, and
no trial is instituted.


For PETITIONER:
James M. Glass
John McCauley
QUINN EMANUEL URQUHART
& SULLIVAN, LLP
jimglass@quinnemanuel.com
johnmccauley@quinnemanuel.com

For PATENT OWNER:
Jason D. Eisenberg
Jonathan Tuminaro
STERNE, KESSLER, GOLDSTEIN
& FOX P.L.L.C
jasone-ptab@sternekessler.com
jtuminar-ptab@sternekessler.com




                                          24
